Citation Nr: 0718273	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for prostate disorder with urinary incontinence.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression and paranoia.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for irritable bowel syndrome with abdominal pain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO determined that new 
and material evidence had not been received to reopen 
previously denied claims for service connection for prostate 
disorder with urinary incontinence, acquired psychiatric 
disorder, to include depression and paranoia and irritable 
bowel syndrome with abdominal pain. 

By that same rating action, the RO also denied service 
connection for immaturity with symptomatic habit reaction 
with enuresis.  The veteran has not requested that the 
aforementioned claim be reopened.  Consequently, 
consideration of the claims on appeal do not include any 
reference to the previously denied claim for service 
connection for immaturity with symptomatic habit reaction 
with enuresis. 

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at the Huntington, West Virginia RO.  





FINDINGS OF FACT

1.  By a January 1994 rating action, the RO denied service 
connection for prostate disorder with urinary incontinence, 
acquired psychiatric disorder, to include depression and 
paranoia and irritable syndrome with abdominal pain.  The 
veteran did not file a timely appeal to the January 1994 
rating action and it became final.

2.  Evidence added to the record since the January 1994 RO 
decision with regard to the claims for service connection for 
prostate disorder with urinary incontinence, acquired 
psychiatric disorder, to include depression and paranoia and 
irritable syndrome with abdominal pain does not relate to 
unestablished facts necessary to substantiate the underlying 
claims and does not have a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's final January 1994 
rating decision denying service connection for prostate 
disorder with urinary incontinence is not new and material; 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).

2.  The evidence submitted since the RO's final January 1994 
rating decision denying service connection for acquired 
psychiatric disorder, to include depression and paranoia is 
not new and material; and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.

3.  The evidence submitted since the RO's final January 1994 
rating decision denying service connection for irritable 
bowel syndrome with abdominal pain 
is not new and material; and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

In an October 2004 letter to the veteran, the RO provided 
VCAA notice of the evidence necessary to reopen his 
previously denied claims for service connection for prostate 
disorder with urinary incontinence, acquired psychiatric 
disorder, to include depression and paranoia and irritable 
bowel syndrome with abdominal pain.  The letter advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain.  The letter told 
him to submit relevant evidence in his possession.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

An October 2004 letter advised the veteran of the basis for 
the prior final denials and told him of the need to submit 
evidence on those facts.

While the veteran has not been provided notice with respect 
to effective dates, and a rating with regard to the service 
connection claims, there is no prejudiced in such omission, 
because the claims are being denied and no effective dates 
are being set.

Regarding the duty to assist, the Board notes all available 
service medical records, as well as post-service VA and 
private medical records pertinent to the claims, have been 
associated with the claims files.  

A VA medical examination was not provided to the veteran in 
conjunction with his previously denied claims for service 
connection for urinary incontinence, acquired psychiatric 
disorder with depression and paranoia and irritable bowel 
syndrome with abdominal pain.

An examination is not required with regard to a previously 
denied claim until new and material evidence received to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2006).

For these reasons, the Board concludes that all reasonable 
efforts to assist the veteran in the development of the new 
and material evidence claims has been completed.


II.  Relevant laws and regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131
(West 2002); 38 C.F.R. § 3.303 (2006).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as ulcer (duodenal 
or gastric) and psychosis, are presumed to have been incurred 
in service if manifested to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Rating decisions become final unless a notice of disagreement 
is submitted within one year of notice of the decision.  
38 U.S.C.A. § 7105(c) (West 2002) (formerly 38 U.S.C.A. 
§ 4005(c)).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA will reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  "New" evidence is existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

III.  Analysis

The veteran essentially contends, in statements and testimony 
provided throughout the duration of the appeal, that he 
developed a prostate disorder with urinary incontinence, 
acquired psychiatric disorder, to include depression and 
paranoia and irritable bowel syndrome with abdominal pain as 
a result of being harassed for his bed-wetting problems 
during military service.  (Transcript) (T.) at page (pg.) 9).  
(Parenthetically, the Board observes, and as noted in the 
Introduction section of the decision, consideration of the 
claims on appeal do not include any reference to the 
previously denied claim for service connection for immaturity 
with symptomatic habit reaction with enuresis). 

By a January 1994 rating action, the RO denied service 
connection for prostate disorder with urinary incontinence, 
acquired psychiatric disorder, to include depression and 
paranoia and irritable bowel syndrome with abdominal pain.  
In making their determination, the RO concluded that there 
was no evidence demonstrating that the veteran's current 
diagnosis of chronic prostatitis and enlarged prostate with 
incontinence was related to his military service.  With 
regard to his irritable bowel syndrome with abdominal pain 
and acquired psychiatric disorder, to include depression and 
psychosis, the RO determined that there was no evidence of 
any gastrointestinal disability during service or an ulcer or 
psychosis within a year of discharge from service.  The RO 
also determined that there was no current medical evidence of 
a current psychiatric disability.  

When the claims on appeal were denied by the RO in January 
1994, the evidence of record included the veteran's service 
medical records and private treatment records, dating from 
October 1989 to April 1993.  

Service medical records show that on several occasions, the 
veteran was seen for bedwetting-a condition for which he was 
ultimately found to have been unfit for service.  These 
records, however, are negative for any subjective complaints, 
clinical findings and/or diagnoses of a prostate disorder 
with urinary incontinence, an acquired psychiatric disorder, 
to include depression and psychosis and irritable bowel 
syndrome with abdominal pain.  

Private medical records, dating from October 1986 to April 
1993, reflect that in October 1989, he was seen for 
complaints of left testicle pain after he had performed heavy 
lifting three weeks previously.  There were no voiding signs 
or symptoms, although, he occasionally had to strain to 
urinate.  The veteran's left testicle was noted to have been 
about one-third smaller that his right and slightly tender.  
A diagnosis of chronic prostatitis with left orchitis was 
entered.  Later that month, the veteran complained of 
significant dysuria and urinary incontinence, which 
subsequently cleared.  A cryptogram was normal. 

A private esophagogastroduodenoscopy, performed in October 
1992, was normal with the exception of mild to moderate 
gastritis.  

A November 1992 private treatment note reflects that the 
veteran felt nervous and as if he was going to "jump out of 
his skin."  The veteran stated that he had continued to 
experience abdominal pain, cramps and diarrhea.  The 
examining physician believed the veteran's symptoms to have 
been functional.  When seen in early December 1992, reported 
having alternating bowel habits, some burning in his chest 
and a vague discomfort in his abdomen that were of a 
migratory nature.  He was believed to have had irritable 
bowel with overriding anxiety.  In February 1993, the veteran 
again complained of abdominal cramping pain, rectal 
discomfort and alternating bowel habits, which the examiner 
believed to have been due to irritable bowel.  

Evidence added to the record since the RO's January 1994 
denial includes extensive VA outpatient reports, dated from 
April 2003 to December 2004, which confirm that the veteran 
was seen for gastrointestinal reflux disease (GERD), sigmoid 
diverticulosis, benign prostate hypertrophy (BPH), and 
dyspepsia.  These records, however, do not contain any 
opinions as to the etiology of any of the aforementioned 
disabilities or diseases.  These reports are also devoid of 
any clinical findings or diagnoses of an acquired psychiatric 
disorder.  

The VA medical evidence added to the record is new in that it 
was not of record at that time of the RO's January 1994 
rating decision.  None of the newly received evidence, 
however, is material because the substance of the VA 
outpatient treatment reports do not relate to unestablished 
facts necessary to substantiate any of the service connection 
claims.  This is so because they merely show continued 
treatment for BPH, along with GERD and sigmoid 
diverticulosis, but do not contain any clinical evidence that 
the veteran currently has a prostate disorder with urinary 
incontinence and irritable bowel syndrome with abdominal pain 
that are related to his military service or evidence of an 
ulcer manifested to a compensable degree within a year of 
discharge from service.  In addition, these records do not 
contain any reference to an acquired psychiatric disability, 
to include depression and paranoia.  In short, the new 
evidence does not tend to prove anything that was not 
previously shown in January 1994

The transcript of the veteran's July 2006 hearing before the 
undersigned Veterans Law Judge, along with a letter, 
submitted by his spouse, are new to the record.  However, 
they contain lay statements by the veteran and his spouse 
which merely reiterate the appellant's previously made 
contention that he has a prostate disorder with urinary 
incontinence, an acquired psychiatric disorder, to include 
depression and paranoia and irritable bowel syndrome with 
abdominal pain that were acquired during the appellant's 
military service.  

Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson. 38 C.F.R § 3.159(a)(1).  However, 
medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, lay statements 
cannot provide a competent medical diagnosis or a competent 
medical opinion regarding causation, and, as the veteran is a 
layperson, his statements as to medical diagnosis and 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1).  Thus, the veteran's testimony and spouse's 
statements do not, by themselves or when considered with the 
previous evidence of record, help establish facts necessary 
to substantiate the previously denied service connection 
claims.

In short, although the newly received testimony and letter 
was not of record in January 2004, it does not tend to 
support any of the veteran's claims in a manner not already 
shown in January 2004.  Therefore, the Board concludes that 
the newly received evidence is not material, and therefore, 
is not "new and material" within the meaning of 38 C.F.R. § 
3.156(a).  The claims are not reopened.




ORDER

The application to reopen a claim of entitlement to service 
connection for prostate disorder with urinary incontinence is 
denied.

The application to reopen a claim of entitlement to service 
connection for acquired psychiatric disorder, to include 
depression and paranoia is denied.

The application to reopen a claim of entitlement to service 
connection for irritable bowel syndrome with abdominal pain 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


